Citation Nr: 0946988	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  02-12 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for left arm and elbow 
disability.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	William L'Esperance, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1983 to July 1984, 
and had additional unspecified service in the Army Reserve 
and New Mexico Army National Guard.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 decision by the RO 
which denied service connection for PTSD, a February 2004 
decision which denied the Veteran's request to reopen the 
claim for a left arm and elbow disability, and a May 2005 
decision which denied to reopen the claims for a skin 
disorder, depression, schizophrenia, and entitlement to TDIU.  
In October 2006, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal for additional development in May 2007.  

By rating action in June 2009, the RO reopened and granted 
service connection for schizophrenia, based on a December 
2008 VA psychiatric examiner's conclusion that the Veteran's 
symptomatology, variously diagnosed since service, was most 
consistent with schizophrenia.  The psychiatrist also opined 
that the Veteran's symptoms of depression was a manifestation 
of his schizophrenia.  In light of the VA psychiatric 
opinion, and the favorable disposition of the Veteran's 
claim, vis-à-vis, the assignment of a 100 percent schedular 
evaluation for schizophrenia, the claims for schizophrenia 
and depression have been granted in full.  Therefore, these 
issues are no longer in appellate status and will not be 
addressed in this decision.  Further, as the 100 percent 
schedular evaluation is the greater benefit, the claim for 
TDIU is rendered moot.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a skin disorder was last finally 
denied by an unappealed rating decision by the RO in August 
2000.  

3.  The evidence received since the August 2000 rating 
decision is cumulative and redundant of evidence already of 
record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for a skin 
disorder.  

4.  Service connection for a left arm and elbow disability 
was last finally denied by an unappealed rating decision by 
the RO in August 2000.  

5.  The evidence received since the August 2000 rating 
decision is cumulative and redundant of evidence already of 
record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for a left arm 
and elbow disability.  

6.  The Veteran did not engage in combat with the enemy 
during military service.  

7.  There is no credible medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any verified stressor in service.  

8.  The Veteran does not have PTSD as a result of military 
service.  


CONCLUSIONS OF LAW

1.  The August 2000 RO decision which denied service 
connection for a skin disorder is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a skin disorder.  38 
U.S.C.A. §§ 1131, 5103A, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  

3.  The August 2000 RO decision which last denied service 
connection for a left arm and elbow disability is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).  

4.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for a 
left arm and elbow disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
3.159, 20.1105 (2009).  

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1112, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in September 2002, February 2005, 
March 2006, and September 2007, were sent by VA to the 
Veteran in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board is cognizant that the notification letters did not 
comply fully with the holdings in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), vis-à-vis, reopened claims, or Overton v. 
Nicholson, 20 Vet. App. 427 (2006) and Patton v. West, 12 
Vet. App. 272 (1999), concerning claims for PTSD based on 
personal assault.  However, this was not prejudicial to him, 
since the Veteran was subsequently provided adequate notice, 
the claims were readjudicated, and a supplemental statements 
of the case (SSOC) were promulgated in February and June 
2009.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran testified 
at a hearing at the RO before the undersigned in October 
2006, and was afforded a VA psychiatric examination.  

To the extent that the VCAA notice in this case is deemed to 
be deficient under VCAA, based on the communications sent to 
the Veteran and his attorney over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  Under the circumstances of this case, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits of his claims, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claims 
for a left arm and elbow disability and a skin disorder, the 
Board must first rule on the matter of reopening of the 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a skin disorder and 
left arm disability was last finally denied by the RO in 
August 2000.  There was no appeal of these rating decisions, 
and they became final.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent in the consideration of the current 
claims on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Skin Disorder

The evidence of record at the time of the August 2000 rating 
decision included the Veteran's service treatment records, an 
October 1992 and June and July 2000 VA examination reports, 
Vet Center notes from 1994 to 1998, and VA and private 
treatment records from 1991 to 2000, including duplicate 
medical records received from the Social Security 
Administration (SSA) in February 2000.  

The service treatment records showed that the Veteran was 
hospitalized for several days in January 1984, with multiple, 
raised erythematus lesions over his entire body.  The initial 
impression was pityriasis lichenoides or vari-ioliformis 
acuta and rule out varicella.  The Veteran was started on 
medication and the lesions were clearing when he was 
discharged to quarters on the fourth day.  A punch biopsy was 
consistent with lymphocytic vasculitis, though the 
pathologist indicated that purpuric dermatitis and drug 
eruption should also be considered possible causes.  A 
follow-up note in January 1984, indicated that the lesions 
were resolving.  A progress note, dated in March 1984, 
indicated a possible recurrence of Pleva, but a dermatology 
note on the same day indicated that there was no cutaneous 
involvement.  The Veteran's separation examination in May 
1984, noted onychomycosis of the right great toe, but was 
otherwise negative for any evidence of a skin disorder.  

The October 1992 VA examination report showed no pertinent 
complaints or objective evidence of any skin disease.  
Parenthetically, the Board notes that the Veteran was shown 
to have three small scars on the left elbow which he claimed 
was due to a shrapnel injury in service.  These findings 
pertain to the claim for a left arm and elbow disability and 
will be addressed in greater detail later in this decision.  
The June and July 2000 VA psychiatric examination reports did 
not include any findings pertaining to the Veteran's skin.  
Likewise, the Vet Center notes did not include any complaints 
or pertinent skin abnormalities.  

The VA and private treatment notes showed that the Veteran 
was seen for various maladies on numerous occasions from 1991 
to 2000.  The records do not show any complaints, treatment, 
abnormalities, or diagnosis referable to any skin problems.  
A private hospital report, dated in May 1997, shows the 
Veteran specifically denied any history of skin problems, and 
no pertinent abnormalities were noted on examination.  

The evidence added to the record since the August 2000 rating 
decision includes numerous VA and private treatment notes 
from 2000 to 2009, a June 2000 SSA psychiatric evaluation 
report, a December 2008 VA psychiatric examination report, 
and a transcript of the October 2006 Travel Board hearing.  
However, none of the additional records include any findings, 
abnormalities, or diagnosis referable to any current skin 
disorder.  Likewise, at the personal hearing in October 2006, 
the Veteran did not offer any additional comment or testimony 
concerning his claimed skin disorder, other than to note that 
he was treated for a skin disorder in service.  

With regard to the Veteran's claim to reopen service 
connection for a skin disorder, the Board finds that the 
additional medical evidence is not new and material and does 
not offer any new probative information showing that the 
Veteran has a current skin disorder which is related to 
service.  The evidence previously considered showed that the 
Veteran had an outbreak of multiple raised erythematus 
lesions consistent with lymphocytic vasculitis in January 
1984, which resolved after a few days.  There were no further 
complaints, treatment, abnormalities, or diagnosis referable 
to any residual skin abnormalities at the time of his service 
separation examination in May 1984, or at anytime since his 
discharge from service.  

The evidence added to the record since 2000, includes 
additional VA and private outpatient notes and examination 
reports showing treatment for numerous maladies, but does not 
show any pertinent abnormalities or disability involving the 
Veteran's skin.  

While the Veteran believes that he has a skin disorder at 
present which is related to service, he is not competent to 
offer a medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Moreover, 
the Veteran has not presented any evidence of a current 
disability.  

As a whole, the additional medical evidence does not offer 
any new and probative information showing that the Veteran 
has a skin disorder at present which is related to service, 
and is essentially cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for a skin disorder has not been presented.  

Left Arm & Elbow

The evidence of record at the time of the August 2000 rating 
decision included the Veteran's service treatment records, VA 
medical reports for examinations in October 1992 and June and 
July 2000, Vet Center notes from 1994 to 1998, and VA and 
private treatment records from 1991 to 2000, including some 
duplicate records received from the SSA in February 2000.  

The service treatment records, including his separation 
examination in May 1984, showed no complaints, treatment, 
abnormalities, or diagnosis referable to any left arm or 
elbow injury or disability.  In fact, on a Report of Medical 
History at the time of his separation examination in May 
1984, the Veteran specifically denied any pain or problems 
with his elbow, or any additional illness or injury than 
already reported, and no pertinent abnormalities were noted 
on examination at that time.  

The October 1992 VA examination reported showed a self-
described history of shrapnel injuries to the Veteran's left 
arm, leg, thigh, and foot when a grenade exploded during 
training in 1983.  The Veteran reported that the scars on his 
elbow became infected with staphylococcal, and that he was 
treated on numerous occasions during service.  The report 
also noted that the Veteran injured his neck in an automobile 
accident in May 1991, and that he reported chronic neck pain 
radiating down his arm and increased pain in the left elbow 
since the accident.  There were three small (.5-cm), well-
healed scars around the left elbow, but the Veteran had full 
range of motion in the left elbow and arm, and otherwise no 
pertinent abnormalities were noted.  The June and July 2000 
VA psychiatric examination report noted the Veteran's 
inconsistent and contradictory statements regarding an 
alleged grenade injury, but did not include any findings or 
diagnosis referable to the left arm or elbow.  

The private and VA outpatient notes showed that the Veteran 
was treated on numerous occasions for various maladies, 
including neck and left arm/elbow pain.  A VA outpatient 
note, dated in February 1991 showed treatment for left arm 
pain and a reported (questionable) history of fragment wound 
to the left elbow in 1983.  The diagnosis was left elbow 
pain.  A private report, dated in June 1991, showed that the 
Veteran injured his neck and lower back in an automobile 
accident on May 28, 1991.  The physician noted that, except 
for a minor elbow problem, the Veteran was in excellent 
health prior to the automobile accident, and that all of his 
current problems were related to the accident.  The physician 
indicated that the Veteran's cervical spine disability 
involved traumatic ligamentous flaccidity with recurrent 
vertebral subluxations and chronic pain.  A July 1991 VA x-
ray study of the left elbow was normal.  

A copy of an order by the New Mexico Army National Guard, 
dated May 31, 1991, showed that the Veteran was ordered to 
report for annual active duty training on June 1, 1991.  A 
copy of a service department record, received from the 
Veteran in April 1993, showed that he was seen on sick call 
for left arm pain on June 2, 1991, and that he was given an 
ice pack for his elbow, Motrin, and restricted duty for five 
days.  The Veteran reported that he injured his left arm when 
he was pushed off a truck the day before.  A copy of a motor 
vehicle accident report showed that the Veteran was rear-
ended while stopped at an intersection on May 28, 1991.  A VA 
therapy note, dated in June 1991, showed that the Veteran 
reported chronic neck pain radiating into his left arm from 
an automobile accident the previous month, and said that his 
left arm pain was different from his symptoms in 1983.  

On a private treatment report, dated in October 1991, the 
Veteran reported that he hit his head on the rear window of 
his El Camino when he was rear ended in May 1991 and had a 
small lump.  He was dazed but not unconscious and was not 
aware of any pain until he drove to a car wash and then 
realized that he had neck pain.  He said that he went to sick 
call several days later while on active reserve duty, and was 
given Motrin and a neck brace, but that his symptoms 
continued to worsen and had not improved with chiropractic 
care.  He also reported a shrapnel injury to his left arm 
from a grenade explosion in 1983.  

Additional private medical records showed treatment for 
chronic neck pain in January 1998, assessed as chronic 
intractable cervical pain, unchanged.  The remaining VA and 
private medical notes showed periodic treatment for chronic 
neck pain radiating into the left arm and elbow.  

The evidence added to the record since the prior final 
decision, includes additional VA and private outpatient 
notes, a December 2008 VA psychiatric examination report, and 
a transcript of the October 2006 Travel Board hearing.  

The additional medical evidence, while "new" to the extent 
that it was not previously reviewed, does not offer any 
probative evidence showing that the Veteran has a left arm or 
elbow disability at present which is related to service.  The 
evidence previously considered failed to show any complaints, 
injury, treatment, or abnormalities of the Veteran's left arm 
or elbow in service or until several years after discharge 
from active service.  While the Veteran reported a history of 
multiple shrapnel wounds from a grenade explosion in 1983 to 
various healthcare providers since 1991, the service 
treatment records do not show any pertinent injury or 
treatment in service and no evidence of any claimed residuals 
at the time of service separation in 1984.  

The evidence added to the record since the prior final 
decision, includes additional VA and private medical reports 
showing periodic treatment for left arm and elbow pain 
associated with a disability of the cervical spine, but does 
not show any specific left arm or elbow disability, or 
include any competent evidence that any claimed disability is 
related to service or any incident therein.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  The Veteran did not 
offer any probative or pertinent information regarding his 
left arm and elbow disability at the Travel Board hearing in 
October 2006, nor did the December 2008 VA psychiatric 
examination include any pertinent findings or opinion 
relating any claimed left arm and elbow disability to 
service.  Thus, the Board finds that the additional evidence 
is not new and material and does not offer any new probative 
information which would raise a reasonable possibility of 
substantiating the claim.  

While the Veteran may believe that he has a left arm and 
elbow disability which is related to service, he is not 
competent to offer a medical opinion, nor do any such 
assertions provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Additionally, the Board notes that the 
Veteran has not presented any competent evidence of a current 
left arm or elbow disability, other than radiating pain from 
his nonservice-connected cervical spine disability.  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Accordingly, a basis to reopen the claims of service 
connection for a skin disorder or a left arm and elbow 
disability have not been presented.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2009); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  

For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2009).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

PTSD

The Veteran contends that he has PTSD due to multiple 
traumatic events that occurred during service.  In this 
regard, the Board notes that the Veteran was requested to 
provide VA with detailed information concerning his alleged 
traumatic experiences in service which he believes have 
caused his PTSD.  Although he reported a number of traumatic 
experiences to various healthcare providers, including combat 
action in Grenada and Libya, witnessing the death of several 
soldiers in training accidents, verbal and physical abuse by 
other soldiers and his superiors, and an injury to his left 
arm from a hand grenade explosion, he has never provided VA 
with any detailed information from which any substantive 
development could be undertaken.  Furthermore, concerning the 
alleged grenade injury in service, the Board notes that the 
Veteran did not report any such incident or injury at the 
time of his separation examination in May 1984, and 
specifically denied any left elbow problems or any illness or 
injury other than those he had already noted.  

As to the Veteran's allegations, the Court has held that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991), reconsidered, 1 Vet. App. 406 (1991).  See also Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  

At this point, the Board notes that the Veteran is service-
connected for schizophrenia, rated 100 percent disabling, and 
has been found to be incompetent for VA purposes.  Further 
review of the voluminous medical reports contained in the 
four volumes of the Veteran's claims file reflect numerous 
inconsistent and contradictory statements regarding his 
alleged stressors as well as the time, place, and nature of 
his alleged grenade injury to his left arm.  Although the 
Veteran's service personnel records for his active service 
from 1983 to 1984, can not be located and are unavailable for 
review, the available service records, including his 
Certificate of Release or Discharge from Active Duty (DD 214) 
showed no period of foreign service.  Nonetheless, the 
Veteran has asserted that he had combat service in Libya and 
Granada.  (See September 1997 private treatment report).  The 
VA psychiatrist in December 2008 noted that the evidentiary 
record showed repeated expressions of delusions concerning a 
parallel universe, auditory hallucinations and tangentially, 
and that the Veteran's insight and judgment were severely 
impaired by delusional processing.  Based on the totality of 
the evidence of record and the findings and opinion of the VA 
psychiatrist in December 2008, the Board finds that the 
Veteran is not a reliable historian, and that his allegations 
of combat action and personal assault are not supported by 
any credible evidence and are not believable.  

The service records showed that the Veteran had less than 14 
months of active peacetime service, all of which was served 
stateside, and that his military training was infantryman, 
MOS 11B10.  He also had more than five years of unspecified 
service in the Army Reserve and served in the New Mexico Army 
National Guard from February 1991 to June 1992.  The Veteran 
was not authorized to wear the Combat Infantry Badge and did 
not receive any awards or decorations denoting combat.  Since 
the Veteran did not engage in combat with the enemy, his bare 
allegations of service stressors are insufficient; the 
stressors must be corroborated by official service records or 
other credible supporting evidence.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).  No 
such supporting records have been presented, and although the 
evidence includes reports from three private healthcare 
providers who have rendered a diagnosis of PTSD, in each 
instance, the health care provider did not review the 
Veteran's service records or describe any specific stressors, 
nor did they offer any discussion or analysis as to the basis 
for their conclusions, other than by way of reference to the 
Veteran's description of symptoms.  

In this regard, the Board notes that the mere recitation of 
the Veteran's self-reported lay history would not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996); see also, Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  As explained above, the Board finds that the 
Veteran is not a credible or reliable historian and that any 
opinion based on his unsubstantiated stressors is of little 
probative value in establishing the existence of the claimed 
stressor in this case.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  Without the Veteran's cooperation, the Board is 
unable to undertake any meaningful development to attempt to 
confirm his allegations of personal assault trauma.  

Additionally, the Veteran was examined by VA on at least 
three occasions during the pendency of this appeal, including 
in June and July 2000 and December 2008 to determine the 
nature and etiology of any identified psychiatric disorder.  
The reports reflect that the claims file was reviewed and a 
detailed description of the Veteran's complaints, medical 
history and clinical findings were provided.  The examiner in 
June and July 2000, stated that the Veteran did not have any 
symptoms of PTSD.  The VA psychiatrist in December 2008, 
noted that while the Veteran endorsed military trauma, his 
assertions were "unsubstantiated, inconsistent with the 
available military records and, - at least in most cases - 
strain[ed] credibility," and concluded that the Veteran did 
not have PTSD.  The diagnosis was schizophrenia.  
Parenthetically, the Board notes that the evidence of record 
also included a May 1997 private discharge summary report 
which ruled out PTSD.  

While the Veteran may believe that he has PTSD which is 
related to service, as a layperson, he is not competent to 
offer an opinion as to medical causation or etiology.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
PTSD.  As there is no medical evidence of a diagnosis of PTSD 
based on any recognized stressor and the constellation of 
symptoms associated with that disorder, service connection 
for PTSD is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  

ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a skin disorder, the 
appeal is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a left arm and elbow 
disability, the appeal is denied.  

Service connection for PTSD is denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


